Case 18-13293-BFK        Doc 16   Filed 11/14/18 Entered 11/14/18 14:16:24              Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     JULIA M SIMMONS
                                                   Case No. 18-13293-BFK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1302(d) - Trustee is unable to comply with the
            requirements to give Domestic Support Obligation notice due to failure of the
            Debtor to provide the name and address of the recipient of such support.

            Pursuant to 11 U.S.C. 1307(c) - Lack of Good Faith.
                Debtor's first Plan payment of $500.00 was due on October 29, 2018
                  and Debtor has only paid $300.00.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
Case 18-13293-BFK      Doc 16  Filed 11/14/18 Entered 11/14/18 14:16:24                Desc Main
                               Document     Page 2 of 2
     Notice and Motion to Dismiss
     Julia M Simmons, Case #18-13293-BFK

            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on December 20, 2018 at 1:30 p.m. in Courtroom #1 on
     the 2nd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste. 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __November 14, 2018_____                       __/s/Thomas P. Gorman________
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 14th day of November, 2018, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Julia M Simmons                              Nathan Fisher, Esq.
     Chapter 13 Debtor                            Attorney for Debtor
     15051 Catalpa Court                          Fisher-Sandler, LLC
     Woodbridge, VA 22193                         3977 Chain Bridge Rd. #2
                                                  Fairfax, VA 22030

                                                          ___/s/ Thomas P. Gorman_____
                                                          Thomas P. Gorman
